Citation Nr: 1130411	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) of the Board. 

In a November 2009 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for bilateral hearing loss.  But the Board then denied this claim on its underlying merits, also denying the claim of service connection for tinnitus that was also on appeal.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In a September 2010 order, granting a joint motion, the CAVC vacated the Board's decision and remanded the claims to the Board for further development and readjudication in compliance with directives specified in the joint motion.

The Board subsequently requested an independent medical expert (IME) opinion in March 2011 from a specialist in otolaryngology or audiology.  The IME provided this requested medical opinion later in March 2011.

The Board sent the Veteran's attorney a copy of this IME opinion in April 2011 and gave her 60 days to submit additional evidence and/or argument in response to it.  She submitted an additional statement in May 2011 along with an additional May 2011 statement from a private audiologist (N.W., Au.D., CCC-A) that had earlier commented concerning this case in January 2011 in response to a VA compensation examiner's March 2006 opinion.


FINDINGS OF FACT

1.  There is difference of opinion as to whether the Veteran's bilateral hearing loss and tinnitus are the result of the noise exposure and resultant injury (acoustic trauma) he experienced during his military service, but the medical and other evidence supporting the claims is at least as probative, if not more probative, than the medical and other evidence against the claims.

2.  So it is just as likely as not that the noise exposure in service at least partly, even if not entirely, contributed to the Veteran's bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss and tinnitus are at least partly due to the noise-exposure-related injury incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, inasmuch as the Board is fully granting the Veteran's claims, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist provisions.  He is receiving the requested benefits, regardless.  See 38 C.F.R. § 20.1102 (2010) (harmless error) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claims).

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


Organic diseases of the nervous system, including sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So entitlement to service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is also permissible for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003). 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  So even if a Veteran has some quantifiable measure of hearing loss, it also must be severe enough to meet the requirements of 38 C.F.R. § 3.385 to in turn be considered an actual ratable disability by VA standards.  Section 3.385 states that hearing loss only will be considered to be a ratable disability (for VA compensation purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC test are less than 94 percent.

A Veteran, however, need not have met these § 3.385 requirements while in service, including at time of discharge.  Rather, he only needs to currently meet these requirements or at least have since filing his claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Service connection for hearing loss may be granted in this circumstance if there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting these regulatory requirements for a ratable hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


Analysis

Considering the first element of the Shedden analysis, evidence of current disability, there is no disputing the Veteran currently has bilateral hearing loss, as evidenced by the report of his March 2006 VA compensation examination confirming that even then he had mild-to-moderately-severe bilateral hearing loss and of sufficient severity to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to also be considered a ratable disability.  There was confirmation he had tinnitus, as well, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Indeed, because of its inherently subjective nature, even a layman such as him is considered competent to report these observable manifestations.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

So resolution of this appeal ultimately turns, instead, on the etiology of these conditions - and particularly insofar as whether they were caused or aggravated by his military service or are, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

It is regarding this determinative issue of causation that the medical and other evidence supporting the claims is at least as probative, if not more probative, than the medical and other evidence against the claims.  And in this circumstance, the Veteran is given the benefit of the doubt and his claims granted rather than denied.  38 C.F.R. § 3.102.


The report of the Veteran's October 1970 military induction physical examination shows he affirmatively reported hearing loss, along with a history of an ear infection.  Audiometry findings at induction revealed hearing thresholds of 25, 20, 25, 35, and 45 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz (Hz) in his right ear and of 25, 20, 20, 25, 25, and 35 in his left ear.  So there were suggestions of hearing loss in each ear even before he began serving on active duty in the military some three months later, in January 1971.

Usually, if a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Here, though, the Veteran's service treatment records (STRs) contain a report from the next year, in May 1972, showing he had excessive cerumen (ear wax) in both ears.  His ears were irrigated and there was erythema of his tympanic membrane (eardrum).  The diagnosis was otitis media.  There was never any indication of hearing loss during his service, including associated with the otitis media or any prolonged noise exposure he may have experienced.  But his service personnel records and the report of his August 1972 military separation physical examination show his military occupational specialty (MOS) was cannoneer, so he likely experienced the type of prolonged noise exposure claimed.  38 U.S.C.A. § 1154 (a) and (b) and 38 C.F.R. section 3.304(d).  No pertinent pathology relating to hearing loss was ever reported during service, and according to audiometric testing supposedly conducted during that separation examination, he had hearing thresholds of 0, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, bilaterally, so in each ear.  His military service ended a few months later, in December 1972.

The IME since has explained in his March 2011 report, however, that the Veteran did not clearly and unmistakably have pre-existing hearing loss in either ear when entering service.  Instead, in essence, the IME attributed the excessive ear wax later noted during service as the cause of the marginal hearing loss shown at induction, as evidenced by the absence of any subsequent indication of hearing loss, including at time of separation, after treatment and removal of this excessive ear wax.  The private audiologist, N.W., Au.D., CCC-A, concurred in the additional statement she submitted in May 2011 (also having earlier submitted a supporting statement in January 2011).  As a result, there is no clear and unmistakable evidence of pre-existing bilateral hearing loss, and further consideration of this service-connection claim based on aggravation of a pre-existing hearing loss disability is not necessary.  38 U.S.C.A. § 1153;38 C.F.R. § 3.306.

The Veteran filed an application for VA compensation benefits in December 1972 (on VA Form 21-526e), so the same month he was discharged from the military.  The RO scheduled and re-scheduled examinations in connection with that initial claim, in January and March 1974, but he failed to report for those evaluations, so the RO was unable to determine whether he then currently had bilateral hearing loss.  Moreover, there was no other clinical evidence of record then in the file showing he did.  Consequently, the RO sent him a letter later in April 1974 notifying him that his claim had been denied and that he had the right to appeal, but he did not.

There are no records concerning any complaints, evaluation or treatment for bilateral hearing loss for many ensuing years, until about November 2005 when a private audiogram revealed decreased hearing acuity, bilaterally, so in each ear.  But this notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of a claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  That said, the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine what evidence is most probative, meaning both competent and credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

During a March 2006 VA audiological examination for compensation purposes, the Veteran reported hearing loss and tinnitus with a history of military, occupational, and recreational noise exposure.  Audiometric findings revealed hearing thresholds of 35, 45, 45, 50, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in his right ear, and of 35, 40, 50, 65, and 60 in his left ear.  Speech recognition was 65 percent in each ear.  This VA compensation examiner concluded the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of acoustic trauma during his military service.  This VA compensation examiner considered significant the Veteran's hearing test results during the examination provided in anticipation of his separation from service, showing 0 db HL across the tested frequencies.  This VA compensation examiner also acknowledged it was questionable why the preceding October 1970 test (for induction) had showed poorer overall thresholds and mild frequency hearing loss, and that it was unknown whether the Veteran had impacted wax in 1970 or a temporary threshold shift not apparent in 1972.  

To refute this VA compensation examiner's unfavorable opinion, the Veteran submitted a January 2011 report (through his attorney) from a private audiologist, N.W., Au.D.  This commenting audiologist indicated she had reviewed the Veteran's military and post-service records.  She also referenced the March 2006 VA compensation examiner's opinion and indicated her disagreement with that opinion.  She noted the Veteran's close proximity to artillery weaponry fire during service, and she determined it was more likely than not the noise exposure during his military service was the cause of his current hearing loss and tinnitus.  

When discussing the rationale of her opinion, she pointed out that, in reference to the normal findings at separation from service, it was very rare that the effects of noise exposure manifest at the time of exposure.  She also questioned the validity of the findings noted during the separation examination, primarily because they showed better hearing than when the Veteran entered service, and she indicated the prolonged noise exposure he experienced in service is not considered severe acoustic trauma and would not elicit an immediate change in hearing.  

Because of these conflicting opinions for and against the claims, the Board requested the additional IME opinion March 2011.  This IME, as already alluded to, responded later in March 2011.  He reviewed the relevant medical and other evidence in the claims file before commenting, both regarding the complaints and findings during service as well as during the many years since.  He indicated, among other things, that the March 2006 hearing tests (referring to the results of the Veteran's VA compensation examination) showed bilateral symmetric down sloping mild-to-severe sensorineural hearing loss with excellent speech discrimination scores.  And he added that, compared to an average person the Veteran's age without a history of significant noise exposure, the Veteran's hearing is about 5-10 decibels worse.  This IME then acknowledged the Veteran's claimed exposure to loud noise during his military service, recounting the Veteran's report that during service he stood next to firing artilleries without hearing protection and that he temporarily felt hearing loss and tinnitus.  His symptom, added this IME, suggested Temporary Threshold Shift (TTS) in the Veteran's sensorineural hearing commonly observed after acoustic trauma.  So this IME seemingly agreed there was relevant noise-related injury in service and did not question this notion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).


This IME then goes on to explain that, if acoustic trauma is strong enough or TTS occurs often enough, they result in Permanent Threshold Shift (PTS).  But based on the Veteran's normal hearing test in 1972 (i.e., when discharged from service), it should be concluded that a PTS did not occur and his acoustic trauma was not significantly severe.

In his concluding paragraph, however, this IME indicated he agreed with audiologist NW's opinion that noise-induced hearing loss can take many years to manifest.  Nevertheless, for an average person with advanced age, family history of hearing loss, and other occupational and recreational noise exposure - however slight the exposure is, the cumulative effect of all these hearing-damaging factors over time is significant.  Therefore, based on his professional experience of treating sensorineural hearing loss, the vast majority of the Veteran's hearing loss was caused by factors other than acoustic trauma he sustained during service.  But to directly answer the Board's question regarding any potential relationship between the Veteran's bilateral hearing loss and tinnitus, this IME ultimately concluded that it is very likely that the Veteran's noise exposure during his military service has contributed, among all other factors, to his current bilateral hearing loss and tinnitus.  The amount of his hearing loss that can be contributed to his noise exposure during military service was estimated to be 5-10 percent. 

The private audiologist, N.W., Au.D., submitted an additional statement in May 2011 (through the Veteran's attorney) in response to this IME's opinion.  She indicated she agreed with the IME that noise exposure in service was the cause of the Veteran's hearing loss; she also detailed other areas where she agreed with the IME's findings.  She was in strong disagreement, though, with the IME's suggestion that there was no literature or documentation supporting the claim that an average person the Veteran's age, with no significant noise exposure, would have only 5-10 decibel hearing better than the Veteran.  She also disagreed with the claim that if he had had TTS in service, he would have had a PTS at discharge.  She opined that it was very clear that the cumulative effect of the Veteran's noise exposure during service was more likely than not a noise-induced hearing loss and that his tinnitus also is most likely attributable to that noise exposure he experienced in service, as well.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board has been charged with this duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board also recognizes that it must also analyze the credibility and probative value of lay evidence provided.  This was mentioned and the basis for the September 2010 joint motion to partially vacate the Board's November 2009 decision and remand the claim for the further development mentioned before readjudicating it.  Lay testimony is competent to establish the presence of observable symptomatology like difficulty hearing and ringing in the ears and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

This is indeed the situation here since the IME has confirmed that at least a portion of the Veteran's bilateral hearing loss and tinnitus is attributable to the noise trauma he sustained during service.  And although the IME and the private audiologist, N.W., Au.D., disagree over the amount of hearing loss and tinnitus that is the result of that noise trauma in service, versus other unrelated factors, they agree that at least some measure of these conditions is traceable to that noise trauma in service.  There is only the March 2006 VA compensation examiner that concluded otherwise.  So the medical and other evidence supporting the claims is at least as probative of this determinative issue of causation, if not more so, than is the medical and other evidence against the claims.  When, as here, there is at the very least an approximate balance of evidence for and against the claims, all reasonable doubt is resolved in the Veteran's favor and his claims granted.  38 C.F.R. § 3.102; see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" etiology or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for bilateral hearing loss and tinnitus are granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


